     Case 2:20-cv-00169-JAM-EFB Document 4 Filed 05/12/20 Page 1 of 1

 1

 2

 3

 4                                   UNITED STATES DISTRICT COURT

 5                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7    STEPHEN GARCIA,                                     No. 2:20-cv-169-JAM-EFB PS
 8                      Plaintiff,
 9           v.                                           ORDER
10    OSWALDO LOPEZ,
11                      Defendant.
12

13          On March 19, 2020, the magistrate judge filed findings and recommendations herein

14   which were served on the parties and which contained notice that any objections to the findings

15   and recommendations were to be filed within fourteen days. No objections were filed.

16          The court has reviewed the applicable legal standards and, good cause appearing,

17   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.

18          Accordingly, IT IS ORDERED that:

19          1. The proposed Findings and Recommendations filed March 19, 2020, are ADOPTED;

20          2. Plaintiff’s complaint is dismissed without leave to amend; and

21          3. The Clerk is directed to close the case.

22
     DATED: May 11, 2020
23
                                                  /s/ John A. Mendez____________            _____
24

25                                                UNITED STATES DISTRICT COURT JUDGE

26

27

28
